Reasons for Allowance

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
8.	(currently amended) On line 1 replace “readable” with storage
9.	(currently amended) On line 1 replace “readable” with storage
10.	(currently amended) On line 1 replace “readable” with storage
11.	(currently amended) On line 1 replace “readable” with storage
12.	(currently amended) On line 1 replace “readable” with storage

13.	(currently amended) On line 1 replace “readable” with storage

14.	(currently amended) On line 1 replace “readable” with storage
15.	(currently amended) On line 1 replace “readable” with storage

2.	Amendment has been made to correct oversight in claims to prevent any potential 101 issues regarding communication/transitory type subject matter. 

3.	Examiner has received Applicants arguments and remarks as well as Terminal Disclaimer of 01/27/01 thereto, and based current arguments as well an Approved Terminal disclaimer Examiner is hereby placing claims 1 – 20 remain in condition for allowance.
The following is an Examiner’s statement of reasons for allowance. 


“…selecting a first set of operations to carry out the data processing job; generating statistics quantifying the runtime performance of the data processing job using the first set of operations; second set of operations that are semantically equivalent to and different than the first set of operations, wherein the second set of operations are estimated to have a lower total computational cost than the first set of operations; and proceeding with the data processing job using the second set of operations….” as best illustrated by FIG. 4, and in such a manner as recited in independent claims 1, 8 and 16.
Therefore, claims 1 – 20 are in condition for allowance.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chuck O Kendall/
Primary Examiner, Art Unit 2192